In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-13-00179-CV
                             _________________


                              IN RE CHAD DAVIS

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

      This mandamus proceeding concerns the denial of a motion to compel

production of documents. Chad Davis requested production of bank records and

other documents relating to a real estate transaction between Davis and the real

parties in interest, William R. McLarrin and Linda K. McLarrin, and to a separate

real estate transaction between the McLarrins and Davis’s former girlfriend. In his

motion to compel, Davis argued that the McLarrins waived any objections to

production by failing to timely respond. See Tex. R. Civ. P. 193.2(e) (“An

objection that is not made within the time required . . . is waived unless the court

excuses the waiver for good cause shown.”). In response, the McLarrins argued

                                         1
that correspondence from their former counsel stated their objection within thirty

days of the request. See Tex. R. Civ. P. 193.2(a). During the hearing on the motion

to compel, their counsel described the documents produced in response to earlier

requests, and argued that the requests were unreasonably cumulative or

duplicative. See Tex. R. Civ. P. 192.4. Davis’s counsel argued that the McLarrins’

previous responses had not included records for their transaction with Davis’s

former girlfriend. The McLarrins’ mandamus response includes several hundred

pages of previously produced discovery.

      Rule 192.4 describes the trial court’s discretion to limit discovery, as

follows:

               The discovery methods permitted by these rules should be
      limited by the court if it determines, on motion or on its own initiative
      and on reasonable notice, that:
              (a) the discovery sought is unreasonably cumulative or
      duplicative, or is obtainable from some other source that is more
      convenient, less burdensome, or less expensive; or
              (b) the burden or expense of the proposed discovery outweighs
      its likely benefit, taking into account the needs of the case, the amount
      in controversy, the parties' resources, the importance of the issues at
      stake in the litigation, and the importance of the proposed discovery in
      resolving the issues.

Tex. R. Civ. P. 192.4.

      After reviewing the mandamus record, we conclude that the relator has not

shown an abuse of discretion by the trial court. See In re Prudential Ins. Co. of

                                          2
Am., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 840

(Tex. 1992). Accordingly, we deny the petition for writ of mandamus.

      PETITION DENIED.


                                                   PER CURIAM


Submitted on April 29, 2013
Opinion Delivered May 16, 2013

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                       3